Title: To Alexander Hamilton from Rufus Graves, 21 September 1799
From: Graves, Rufus
To: Hamilton, Alexander


          
            Sir
            Hanover 21st Septr 1799
          
          I received via Portsmouth Your letters of the seventh Inst as  also the one of the tenth enclosing a list of clothing forward on for the use of the sixteenth Regt.
          The recruiting business is very successful and the clothing has arrived very timely
          I have the honor to be with very great respect sir your obedient sert
          
            R Graves Lt Col. 16 Regt
          
          Major General Hamilton
        